DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 30, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brettschneider (US 5259014) in view of Zhou et al. (US 2009/0022264; hereinafter Zhou) and Onken (US 2012/0082300).
Brettschneider discloses an X-ray tube (title), comprising: an anode (2); and an electron emission device (3), the electron emission device including at least one electron emitter (31) including at least one emission surface (of 31) and at least one barrier grid (32), the at least one barrier grid (32) being spaced apart from the at least one emission surface of the electron emitter (31) and including a definable number of individually controllable (via 35) grid segments (32), and where a different grid voltage (U1 is different from U2) is applicable to each of the individually controllable grid segments (32). 

Zhou teaches wherein the electron emitter is embodied as a field effect emitter configured to emit electrons when an electrical field strength is applied (par. 66). Onken teaches wherein an amount of applied grid voltage is selectable from a lower limit value to an upper limit value (claims 13-14).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Brettschneider with the teaching of Zhou, since one would have been motivated to make such a modification for quicker use (Zhou: par. 7). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Brettschneider with the teaching of Onken, since one would have been motivated to make such a modification for simpler design (Onken: par. 11). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brettschneider, Zhou, and Onken as applied to claim 1 above, and further in view of Schultheis et al. (US 2018/0277331; hereinafter Schultheis).
Brettschneider as modified above suggests claim 1. 
However, Brettschneider fails to disclose a focus head including the electron-emission device. 
Schultheis teaches a focus head (focusing cup 27) including the electron-emission device (15 and 17). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Brettschneider with the teaching of Schultheis, since one would have been motivated to make such a modification for greater dielectric strength (Schultheis: par. 4). 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brettschneider, Zhou, Onken, and Schultheis as respectively applied to claims 1 and 6 above, and further in view of Price et al. (US 2001/0014139; hereinafter Price).
Brettschneider as modified above suggests claim 1. 
However, Brettschneider fails to disclose an X-ray emitter including an emitter housing, in which the X-ray tube is arranged. 
Price teaches an X-ray emitter (title) including an emitter housing (40), in which the X-ray tube (36) is arranged.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Brettschneider with the teaching of Price, since one would have been motivated to make such a modification for improving heat dissipation (Price: abstract). 

Allowable Subject Matter
Claims 5, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new grounds of rejection. Applicant's arguments filed July 30, 2021, have been fully considered but they are not persuasive.

Applicant argues that Brettschneider only discloses a single grid voltage that can be applied and not different grid voltages being applied to different grid elements. The Examiner disagrees. 

Regarding Applicant’s argument about the combination of Brettschneider and Zhou and in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in addition to the field emission device with the gate electrode, the barrier grid” or the “barrier grid on top of a field emission device with the gate electrode”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Also note that such a combination of the barrier grid on top of a field emission device with the gate electrode is not described in the application as originally filed. Only a barrier grid (fig. 1:5) on top of a field emission device (fig. 1:3) is described.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884